

116 HR 966 IH: Walter B. Jones Restoring Power to Congress Act
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 966IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Garamendi (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal the Authorization for Use of Military Force.
	
 1.Short titleThis Act may be cited as the Walter B. Jones Restoring Power to Congress Act. 2.Repeal of Authorization for Use of Military ForceEffective as of the date that is one year after the date of the enactment of this Act, the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is repealed.
		